Citation Nr: 1514888	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease and/or posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  He is the recipient of numerous awards and decorations, including the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2011 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In this regard, the Board notes that the Veteran also initially entered a notice of disagreement with a February 2010 rating decision with respect to the issues decided therein and with respect to the denial of service connection of several other issues in the July 2012 rating decision; however, prior to the issuance of the statement of the case regarding such issues, he withdrew the claims in a February 2013 statement, indicating that he only wished to pursue the issues of entitlement to a total disability rating based on individual unemployability, which was granted in a June 2013 rating decision, and the issues listed on the title page of this decision.  

The Board observes that, in his substantive appeal (VA Form 9) dated May 2, 2013, and received on May 9, 2013, the Veteran indicated that he was appealing the issues listed on all statements of the case, which, at such time, included those listed on the title page, and stated that he did not want a Board hearing.  However, in a second substantive appeal (VA Form 9) dated May 23, 2013, and received on June 18, 2013, the Veteran indicated that he was only appealing the issues of entitlement to service connection for left leg and bilateral shoulder conditions and that he did want a Board video-conference hearing.  However, such issues were denied in the February 2010 rating decision and, as indicated above, the Veteran withdrew his notice of disagreement regarding such denial.  Therefore, such issues are not presently before the Board.  Moreover, in a May 28, 2013, telephone call, conducted after both substantive appeals were completed, the Veteran specifically stated that he did not want a hearing and wished for his case to be sent to the Board for a decision.  Therefore, the Board finds that the Veteran does not have a pending hearing request in connection with his appeal.

Additionally, the Veteran's June 2013 application to reopen his previously denied claims of entitlement to service connection for left leg and bilateral shoulder conditions have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, other than VA treatment records dated through May 2013, which were considered in the May 2013 statements of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to his in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations with respect to this claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus has recently been deemed a chronic disability and, as such, may be established on a presumptive basis, to include on a showing of continuity of symptomatology.  See Fountain v. McDonald, No. 13-0540, slip op. at 18 (Vet. App. February 9, 2015) (finding that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309(a)).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he began experiencing ringing in his ears during service, which has continued to the present.  He reported military noise exposure due to heavy artillery, gunfire, and explosions.  See December 2010 VA examination.  The Veteran's DD 214 noted his receipt of a Combat Action Medal, indicating he was in combat while in service.  In this regard, provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The United States Court of Appeals for the Federal Circuit has further held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Thus, the Board acknowledges that the Veteran has experienced in-service noise exposure and incurred tinnitus during service.  

In an April 9, 2010 VA audiology consult record, the Veteran reported intermittent bilateral tinnitus and a history of military and work-related noise exposure.

In December 2010, the Veteran underwent VA audiological examination.  The Veteran reported that he had constant tinnitus for many years which began in 1970.  In service, the Veteran stated that he was exposed to noise from heavy artillery, gunfire, and explosion without any hearing protection.  After separation from service, he was exposed to noise from working in a plant and from leaf blowers and recreational hunting but indicated that he had used hearing protection to defend against these exposures.  The examiner opined that it was less likely as not that the Veteran's current tinnitus was related to his military service because his entry examination reflected normal audiogram readings, the whisper test conducted during his exit examination showed normal hearing, and there was no mention of tinnitus in the Veteran's claims file.  The examiner explained that, while the whisper test was not frequency specific, it was more likely that the Veteran's tinnitus began after service.

In February 2013, the Veteran stated that he currently experienced ringing in his ears that he has had since service and which, he believed, arose out of, and in the course of, his combat experience in service.  

Based on the totality of evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  Significantly, the record supports a finding that the Veteran was exposed to significant noise during his military service.  Although the December 2010 examiner found that the Veteran's tinnitus was not related to service, the only rationale provided was that the Veteran's hearing was normal at entry, normal at separation, and the lack of any mention of tinnitus in her review of the claims file.  However, the Veteran has consistently reported ringing in his ears that began during his military service, which is consistent with in-service incurrence presumed as a result of his combat service.  Furthermore, there was no indication that tinnitus was addressed during his separation examination.  The examiner's opinion was based on a whisper test ostensibly showing normal hearing, but which does not detect tinnitus.  Thus, the VA examiner's rationale appears inconsistent with the remainder of the credible evidence of record, is based on an inadequate rationale, and, thus, is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Moreover, the Veteran reported that his tinnitus began in service and has continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service and have continued to the present.  Moreover, as the Veteran has been consistent in his assertions, there is no reason to doubt his credibility.

In sum, the evidence documents noise exposure in service, and the lay evidence shows a link between the Veteran's current tinnitus and his in-service noise exposure.  Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has hypertension that is caused or aggravated by his service-connected coronary artery disease and/or PTSD.

In March 2012 and February 2013, the Veteran underwent VA examination to determine the nature and etiology of his claimed hypertension, to include whether such condition was caused or aggravated by his service-connected coronary artery disease.  The March 2012 VA examiner merely found that the Veteran did not have hypertension and, as a consequence, provided no etiology opinion.  The Veteran was re-examined in February 2013, and the examiner found that he carried a diagnosis of hypertension since 1998.  However, the examiner concluded that the Veteran had essential hypertension, which was not related to his service-connected heart disease.  

As an initial matter, the Board finds that the record is unclear as to whether the Veteran has a current diagnosis of hypertension.  In this regard, as mentioned above, the March 2012 and February 2013 examiners offered conflicting statements on such matter.  Moreover, the remainder of the record, to include private and VA treatment records, are negative for such a diagnosis.  Rather, such show blood pressure readings within normal limits and only a history of a myocardial infarction in 1998.  

Therefore, a remand is necessary to obtain another VA examination to reconcile the conflicting evidence regarding whether the Veteran has a current diagnosis of hypertension.  Moreover, if such is found, an addendum opinion regarding why such is not caused by his coronary artery disease and whether it is aggravated by such heart disease is necessary.  Furthermore, such addendum opinion should also address whether the Veteran's service-connected PTSD caused or aggravated any hypertension found to be present. 

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to his hypertension that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from May 2013 to the present, should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his hypertension.  Thereafter, all identified records should be obtained, to include VA treatment records dated from May 2013 to the present.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine whether he has a diagnosis of hypertension and, if so, whether such is caused or aggravated by his service-connected coronary artery disease and/or PTSD.  The record and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the record.  The examination is to include a review of the Veteran's history and current complaints and conduct any tests deemed necessary.  

Thereafter, the examiner should offer an opinion as to the following:

(A)  Does the Veteran have a current diagnosis of hypertension?  He or she should reconcile such a determination with the remainder of the evidence of record, to include the conflicting findings offered at the March 2012 and February 2013 VA examinations.

(B)  If hypertension is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) such is caused OR aggravated by the Veteran's service-connected coronary artery disease and/or PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

In offering opinions to the above questions, the examiner should consider the full evidence of record, to include the Veteran's medical records and his lay statements.  All opinions expressed should be accompanied by an appropriately detailed supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


